EXHIBIT 99.1 RADA ELECTRONIC INDUSTRIES LTD FOR IMMEDIATE RELEASE RADA Electronic Industries Announces Second Quarter and First Half 2013 Results Netanya, Israel, August 29, 2013 - RADA Electronic Industries Ltd. (NASDAQ: RADA) today announced its financial results for the second quarter and the six months ended June 30, 2013. 2013 Second quarter Results Revenues totaled $5.2 million, a 3% increase when compared with$5.0 million in the second quarter of 2012. Gross Profit totaled $0.8 million, a 48% decrease when compared with $1.5 million in the second quarter of 2012. Operating expenses totaled $1.2 million, a 17% decrease when compared with $1.5 million in the second quarter of 2012. Financial Expenses totaled $459,000a 54% increase whencompared with financial expenses of $296,000 in the second quarter of 2012. As a result, the Company reported a net loss of $935,000, or $0.10 per share, for the second quarter of 2013 compared to a net loss of $321,000 or $0.04 per share, for the second quarter of 2012. First Half 2013 Results Revenues totaled $10.6 million, a 21% increase when compared with $8.74 million for the same period in 2012. Gross profit totaled $1.6 million, a 34% decrease when compared with $2.5 million for the same period in 2012. Operating expensestotaled $2.8 million, a 9% decrease when compared with $3.1 millionfor the same period in 2012 Financial expenses totaled $934,000,a 69% increase whencompared with financial expenses of $552,000 for the same period in 2012. As a result, the Company reported a net loss of $ 2,100,000 or $0.23 per share for the six months ended June 30, 2013, compared with a net loss of $1,159,000 or $0.12 per share, for the comparable period in 2012 Management Comment Commenting on the results, Zvika Alon, RADA's Chief Executive Officer said, “The second quarter of 2013 was very similar to the first quarter. While our revenues were higher than the second quarter of last year, we had, like in the first quarter of this year, lower gross margin due to the mix of business in the quarter, which included a higher percentage of lower margin programs than last year. Our financial expenses have significantly increased when compared to the second quarter of 2012 because of the debt we incurred to finance our significant R&D efforts during the past years. On the other hand, we have continued to reduce our R&D spending as both our inertial navigation and radar products are mature and our focus is on business development and marketing activities around these two product lines. We have already secured four radar system contracts during the first six months of 2013 and we will be delivering our initial production radar systems during the third quarter of 2013.” About RADA RADA Electronic Industries Ltd. is an Israel-based defense electronics contractor. The Company specializes in the development, production, and sales of tactical land radar for force and border protection, inertial n navigation systems for air and land applications. and avionics systems and upgrades. Note: Certain statements in this press release are "forward-looking statements" within the meaning of the Private Securities Litigation Act of 1995. Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results to differ materially. Such risk uncertainties and other factors include, but are not limited to, changes in general economic conditions, risks in product and technology developments, market acceptance of new products and continuing product demand, level of competition and other factors described in the Company's Annual Report on Form 20-F and other filings with the Securities and Exchange Commission. Contact: Shiri Lazarovich- C.F.O RADA Electronic Industries Ltd. Tel: +972-9-8921111 Shiri.Lazarovich@rada.com CONSOLIDATED BALANCE SHEET U.S. dollars in thousands, except per share data ASSETS June 30, 2013 December 31, 2012 Unaudited Audited CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Trade receivables (net of allowance for doubtful accounts of $38 and$ 15 at June 30, 2013 and at December 31, 2012 respectively) Costs and estimated earnings in excess of billings on uncompleted contracts Other accounts receivables and prepaid expenses Inventories Total current assets LONG-TERM RECEIVABLES AND OTHER DEPOSITS PROPERTY, PLANT AND EQUIPMENT, NET OTHER ASSET - GOODWILL Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Bank credit and current maturities of long-term loans $ Trade payables Convertible note from a shareholder Loans from shareholders, net Other accounts payable and accrued expenses Total current liabilities LONG-TERM LIABILITIES: Accrued severance pay and other long term liability Total long-term liabilities RADA SHAREHOLDERS' EQUITY Share capital - Ordinary shares of NIS 0.015 par value - Authorized: 16,333,333 shares at June 30, 2013 and December 31, 2012; Issued and outstanding: 8,918,647 at June 30, 2013 and at December31, 2012 respectively. Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total RADA shareholders’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ CONSOLIDATED STATEMENTS OF OPERATIONS [fix formatting] U.S. dollars in thousands, except per share data Six months ended June 30, Three months ended June 30, Year ended December 31, (Unaudited) Audited Revenues $ Cost of revenues Gross profit Operating expenses: Research and development Marketing and selling General and administrative Total operating expenses: Operating loss ) Financial expense, net Consolidated loss ) Less: Net (income) loss attributable to Non-controlling interest 13 2 12 (2 ) 4 Loss attributable to RADA shareholders $ ) $ ) $ ) $ ) $ ) Loss per share: Weighted average number of Ordinary shares used for computing basic and diluted loss per share Basic and diluted loss per share $ ) $ ) $ ) $ ) $ )
